DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 28, 2020.  Claims 1-20 are presently pending and are presented for examination.

Election/Restriction
This Office This application contains claims directed to the following patentably Species.

Species I (Claims 1-11): A method for positioning a trailer.

Species II (Claims 12-19): A mobile device for maneuvering a trailer.

Species III (Claim 20): A trailer maneuvering assist system.

This application contains claims directed to the following patentably distinct species, species I, II and III. The species are independent or distinct because as they all  contain combinations of features that are not overlapping with other features, which takes into consideration dependent claims. In addition, these species are not obvious variants of each other based on the current record.  

With respect to Species I (claims 1-11) and Species II (claims 12-19), Species I is exclusively directed towards a method of controlling a vehicle to maneuver a trailer, while in contrast Species II is exclusively directed towards a mobile device for positioning a trailer, the mobile device including mobile device interface including  curvature command interface position and engagement interface portion.
With respect to Species I (claims 1-11) and Species III (claim 20), Species I is exclusively directed towards a method of controlling a vehicle to maneuver a trailer including receiving a first touch input in an engagement interface portion of a mobile device comprising a complex gesture input performed using a single hand that forms a closed geometric complex shape, while in contrast species III is exclusively directed towards a maneuvering assist system including receiving from a mobile device a configuration message based on first touch input data comprising a user engagement indicator, and a second touch input data comprising curvature command input to a user interface of the mobile device, wherein the configuration message indicates a target curvature associated with a target maneuvering position for the trailer.
With respect to Species II (claims 12-19) and Species III (claim 20), Species II is exclusively directed towards a mobile device for positioning a trailer, the mobile device including mobile device interface including curvature command interface position and engagement interface portion, while in contrast species III is exclusively directed towards a maneuvering assist system including receiving from a mobile device a configuration message based on first touch input data comprising a user engagement indicator, and a second touch input data comprising curvature command input to a user interface of the mobile device, wherein the configuration message indicates a target curvature associated with a target maneuvering position for the trailer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on the Examiner to examine unique system that are directed towards different patentable subject matter, namely, i) causing a vehicle to maneuver a trailer, ii) positioning of a trailer, and iii) maneuvering a trailer using multiple input data.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on 571 272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public/JAMES M MCPHERSON/ PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                              
/JAMES M MCPHERSON/Examiner, Art Unit 3669